                          Case 5:12-cv-04175-EJD Document 427 Filed 02/11/20 Page 1 of 2



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         BENJAMIN P. SMITH, State Bar No. 197551
                     2   bpsmith@morganlewis.com
                         KURT B. OLDENBURG, State Bar No. 287275
                     3   kurt.oldenburg@morganlewis.com
                         One Market, Spear Street Tower
                     4   San Francisco, CA 94105-1126
                         Tel: +1.415.442.1000
                     5   Fax: +1.415.442.1001
                     6   Attorneys for Plaintiffs
                         NAVCOM TECHNOLOGY, INC. and
                     7   DEERE & COMPANY
                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                               NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                         SAN JOSE DIVISION
                    11

                    12
                         NAVCOM TECHNOLOGY, INC. and               Case No. 5:12-cv-04175 EJD
                    13   DEERE & COMPANY,
                                                                   NOTICE OF CHANGE IN COUNSEL
                    14                     Plaintiffs,
                    15               vs.
                    16   OKI ELECTRIC INDUSTRY CO., LTD., and
                         DOES ONE THROUGH TEN, inclusive,
                    17
                                           Defendants.
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO                                                                            NOTICE OF CHANGE IN COUNSEL
                                                                             U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
                           Case 5:12-cv-04175-EJD Document 427 Filed 02/11/20 Page 2 of 2



                     1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

                     2          PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 5-1(c)(2)(d), the

                     3   undersigned respectfully requests that Kurt B. Oldenburg be withdrawn as counsel of record for

                     4   NavCom Technology, Inc. and Deere & Company (“Plaintiffs”) in this case. Benjamin P. Smith

                     5   of Morgan, Lewis & Bockius LLP will remain counsel of record for NavCom Technology, Inc.

                     6   and Deere & Company in this matter. The withdrawal of Mr. Oldenburg will therefore cause no

                     7   prejudice to any party or delay in the case schedule.

                     8                                                     Respectfully submitted,

                     9   Dated: February 11, 2020                             MORGAN, LEWIS & BOCKIUS LLP
                    10
                                                                              By          /s/ Kurt B. Oldenburg
                    11                                                                    Kurt B. Oldenburg
                    12                                                        Attorneys for Plaintiffs
                                                                              NAVCOM TECHNOLOGY, INC. and
                    13                                                        DEERE & COMPANY
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                    NOTICE OF CHANGE IN COUNSEL
  SAN FRANCISCO
                                                                          1           U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
